Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. (the Fund) ACCOUNTS OF THE FUND AVAILABLE THROUGH THIS PROSPECTUS Equity Accounts Fixed-Income Accounts Diversified International Account Income Account Equity Income Account (f/k/a Equity Income Account I) Money Market Account LargeCap Blend Account II (f/k/a LargeCap Blend Account) Mortgage Securities Account LargeCap Growth Account (f/k/a Growth Account) Short-Term Income Account MidCap Stock Account Real Estate Securities Account Asset Allocation Accounts SmallCap Growth Account II (f/k/a SmallCap Growth Account) Strategic Asset Management Portfolios SmallCap Value Account I (f/k/a SmallCap Value Account) Balanced Portfolio West Coast Equity Account Conservative Balanced Portfolio Conservative Growth Portfolio Flexible Income Portfolio Strategic Growth Portfolio This prospectus describes a mutual fund organized by Principal Life Insurance Company ® (Principal Life). The Fund provides a choice of investment objectives through the Accounts listed above. The date of this Prospectus is May 1, 2009. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS ACCOUNT DESCRIPTIONS 3 Diversified International Account 6 Equity Income Account (f/k/a Equity Income Account I) 9 Income Account 12 LargeCap Blend Account II (f/k/a (LargeCap Blend Account) 15 LargeCap Growth Account (f/k/a Growth Account) 18 MidCap Stock Account 21 Money Market Account 24 Mortgage Securities Account 27 Real Estate Securities Account 30 Short-Term Income Account 33 SmallCap Growth Account II (f/k/a SmallCap Growth Account) 36 SmallCap Value Account I (f/k/a SmallCap Value Account) 39 Strategic Asset Management Portfolios 42 Flexible Income Portfolio 46 Conservative Balanced Portfolio 48 Balanced Portfolio 50 Conservative Growth Portfolio 52 Strategic Growth Portfolio 54 West Coast Equity Account 56 CERTAIN INVESTMENT STRATEGIES AND RELATED RISKS 59 PRICING OF ACCOUNT SHARES 65 DIVIDENDS AND DISTRIBUTIONS 66 MANAGEMENT OF THE FUND 66 DISTRIBUTION PLAN AND ADDITIONAL INFORMATION REGARDING INTERMEDIARY COMPENSATION 74 GENERAL INFORMATION ABOUT AN ACCOUNT 77 Frequent Trading and Market Timing (Abusive Trading Practices) 77 Eligible Purchasers 78 Shareholder Rights 78 Purchase of Account Shares 79 Sale of Account Shares 79 Restricted Transfers 80 Financial Statements 80 TAX INFORMATION 80 FINANCIAL HIGHLIGHTS 81 APPENDIX ASUMMARY OF PRINCIPAL RISKS 100 APPENDIX BDEFINITIONS OF THE INDICES REFERENCED IN THIS PROSPECTUS 106 APPENDIX CDESCRIPTION OF BOND RATINGS 109 ADDITIONAL INFORMATION 112 2 Principal Variable Contracts Funds, Inc. 1-800-852-4450 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. (the Fund) is made up of several investment portfolios (Accounts) as reflected in the table below. ACCOUNTS OF THE FUND Equity Accounts Fixed-Income Accounts Diversified International Account Bond & Mortgage Securities Account (f/k/a Bond Account) Equity Income Account (f/k/a Equity Income Account I) Government & High Quality Bond Account International Emerging Markets Account Income Account International SmallCap Account Money Market Account LargeCap Blend Account II (f/k/a LargeCap Blend Account) Mortgage Securities Account LargeCap Growth Account (f/k/a Growth Account) Short-Term Bond Account LargeCap Growth Account I (f/k/a Equity Growth Account) Short-Term Income Account LargeCap S&P 500 Index Account (f/k/a LargeCap Stock Index Account) LargeCap Value Account (f/k/a Capital Value Account) Asset Allocation Accounts LargeCap Value Account III (f/k/a LargeCap Value Account) Asset Allocation Account MidCap Blend Account (f/k/a MidCap Account) Balanced Account MidCap Growth Account I (f/k/a MidCap Growth Account) Principal LifeTime Accounts MidCap Stock Account 2010 Account MidCap Value Account II (f/k/a MidCap Value Account) 2020 Account Real Estate Securities Account 2030 Account SmallCap Blend Account (f/k/a SmallCap Account) 2040 Account SmallCap Growth Account II (f/k/a SmallCap Growth Account) 2050 Account SmallCap Value Account I (f/k/a SmallCap Value Account) Strategic Income Account West Coast Equity Account Strategic Asset Management Portfolios Balanced Portfolio Conservative Balanced Portfolio Conservative Growth Portfolio Flexible Income Portfolio Strategic Growth Portfolio Some of those Accounts (as shown on the cover) are available through this prospectus. Each Account has its own investment objective. The Funds principal underwriter is Principal Funds Distributor, Inc. (the Distributor). The Fund has hired Principal Management Corporation (Principal)* to provide investment advisory and other services to each of the Accounts. Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 3 www.principalfunds.com The Sub-Advisors and the Account each sub-advises are: Sub-Advisor Account(s) Columbus Circle Investors* LargeCap Growth Edge Asset Management, Inc.* Equity Income Income MidCap Stock Mortgage Securities Short-Term Income Strategic Asset Management Portfolios West Coast Equity Emerald Advisers, Inc. SmallCap Growth II Essex Investment Management Company, LLC SmallCap Growth II J.P. Morgan Investment Management, Inc. SmallCap Value I Mellon Capital Management Corporation SmallCap Value I Principal Global Investors, LLC* Diversified International Money Market Principal Real Estate Investors, LLC* Real Estate Securities T. Rowe Price Associates, Inc. LargeCap Blend II UBS Global Asset Management (Americas), Inc. SmallCap Growth II * Principal Management Corporation; Columbus Circle Investors; Edge Asset Management, Inc. Principal Global Investors, LLC; Principal Real Estate Investors, LLC; and Principal Funds Distributor, Inc. are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group ® . All of the Accounts described in this prospectus offer Class 1 shares and Class 2 shares. Main Strategies and Risks Each Accounts investment objective is described in the summary description of each Account. The Board of Directors may change an Accounts investment objective or investment strategies without a shareholder vote if it determines such a change is in the best interests of the Account. If there is a material change to the Accounts investment objective or investment strategies, you should consider whether the Account remains an appropriate investment for you. There is no guarantee that an Account will meet its investment objective. The summary of each Account also describes each Accounts primary investment strategies (including the type or types of securities in which the Account invests), any policy of the Account to concentrate in securities of issuers in a particular industry, group of industries or geographical region and the main risks associated with an investment in the Account. A more detailed discussion of risks appears later in the Prospectus under the caption Certain Investment Strategies and Related Risks. Each Account is designed to be a portion of an investors portfolio. None of the Accounts is intended to be a complete investment program. You should consider the risks of each Account before making an investment and be prepared to maintain the investment during periods of adverse market conditions. The value of your investment in an Account changes with the value of the investments held by that Account. Many factors affect that value, and it is possible that you may lose money by investing in the Accounts. Factors that may adversely affect a particular Account as a whole are called principal risks. The principal risks of investing in the Accounts are stated as to each Account in the Accounts description. Each Account is also subject to risk of being an underlying fund to the extent a Strategic Asset Management Portfolio invests in the Account. Additional descriptions of the risks associated with investing in the Accounts are provided in Certain Investment Strategies and Risks and in Appendix A to this prospectus. 4 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 Investment Results A bar chart and a table are included with the description of each Account that has annual returns for a full calendar year. They show the Accounts annual returns and its long-term performance. The chart shows how the Accounts performance has varied from year-to-year. The table compares the Accounts performance over time to that of: a broad-based securities market index (An index measures the market price of a specific group of securities in a particular market or securities in a market sector. You cannot invest directly in an index. An index does not have an investment advisor and does not pay any commissions or expenses. If an index had expenses, its performance would be lower.); and an average of mutual funds with a similar investment objective and management style (The averages used are prepared by independent statistical services.). An Accounts past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance or other contract-level expenses. Total returns for the Accounts would be lower if such expenses were included. The prospectus contains information on the historical performance of each Accounts Class 1 and Class 2 shares. Performance for periods prior to the date on which an Accounts Class 2 shares began operations, January 8, 2007, is based on the performance of the Accounts Class 1 shares adjusted to reflect the expenses of the Accounts Class 2 shares. The adjustments result in performance that is no higher than the historical performance of the applicable Class 1 shares. The performance information for Class 1 and Class 2 shares of each of the Equity Income, MidCap Stock, Mortgage Securities, Short-Term Income, and West Coast Equity Accounts, and each of the Strategic Asset Management Portfolios, reflect the historical performance of a predecessor fund acquired by each such Account in connection with a shareholder-approved reorganization. The performance of the Class 2 shares of each predecessor fund, for the periods prior to its introduction, is based on the historical returns of the Class 1 shares of the predecessor fund adjusted to reflect the higher operating expenses for the Class 2 shares. The adjustment results in performance that is no higher than the historical performance of the applicable Class 1 shares. Call Principal Variable Contracts Funds, Inc. at 1-800-852-4450 to get the current 7-day yield for the Money Market Account. Fees and Expenses The annual operating expenses for each Account are deducted from that Accounts assets. Each Accounts operating expenses are shown following each Accounts description and are stated as a percentage of Account assets. These fees and expenses do not include the effect of any sales charges, separate account expenses or other contract level expenses which may be applied at the variable life insurance or variable annuity product level. If such charges were included, overall expenses would be higher and performance would be lower. The description of each Account includes examples of the costs associated with investing in the Account. The examples are intended to help you compare the cost of investing in a particular Account with the cost of investing in other mutual funds. The examples assume you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The examples shown would not change, however, if you continued to hold all of your shares at the end of those periods. The examples also assume that your investment has a 5% total return each year and that the Accounts operating expenses remain the same. Your actual costs of investing in a particular Account may be higher or lower than the costs assumed for purposes of the examples. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about an Account other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been made by the Principal Variable Contracts Funds, an Account, Principal, any Sub- Advisor, or the Distributor. Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 5 www.principalfunds.com D IVERSIFIED I NTERNATIONAL A CCOUNT Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Account seeks long-term growth of capital by investing in a portfolio of equity securities of companies established outside of the U.S. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital in markets outside of the U.S. who are able to assume the increased risks of higher price volatility and currency fluctuations associated with investments in international stocks which trade in non-U.S. currencies. Main Strategies and Risks The Account invests in a portfolio of equity securities of companies domiciled in any of the nations of the world. The Account invests in foreign securities, which are: companies with their principal place of business or principal office outside the U.S. or companies for which the principal securities trading market is outside the U.S. Primary consideration is given to securities of corporations of Western Europe, Canada, Australia, New Zealand, and the Pacific Islands. Changes in investments are made as prospects change for particular countries, industries or companies. The Account may invest in emerging market securities in an attempt to achieve its investment objective. The Account may invest in small cap stocks, which as of December 31, 2008 ranged between $0.01 billion and $3.3 billion, as defined by the Russell 2000 ® Index. The Account may invest in mid cap stocks, which as of December 31, 2008 ranged between $0.02 billion and $14.9 billion, as defined by the Russell Midcap Index. The Account has no limitation on the percentage of assets that are invested in any one country or denominated in any one currency. However, under normal market conditions, the Account intends to have at least 80% of its net assets (plus any borrowings for investment purposes) invested in companies in at least three different countries. One of those countries may be the U.S. though currently the Account does not intend to invest in equity securities of U.S. companies. The equity management philosophy of PGI, the Sub-Advisor, is based on the belief that superior stock selection and disciplined risk management provide consistent outperformance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. PGI uses a research-driven investment approach to minimize unintended portfolio risks (including sector and market cap biases relative to the index) so that stock selection drives performance. PGI focuses its stock selection on established companies that it believes have improving business fundamentals. PGI constructs a portfolio that is benchmark aware in that it is sensitive to the sector (companies with similar characteristics) and security weightings of its benchmark. However, the Account is actively managed and prepared to invest in securities, sectors, or industries differently from the benchmark. In choosing investments for the Account, PGI pays particular attention to the long-term earnings prospects of the various companies under consideration. PGI then weighs those prospects relative to the price of the security. The Account may actively trade securities in an attempt to achieve its investment objective. The Account may engage in certain options transactions, enter into financial futures contracts and related options for the purpose of portfolio hedging, and enter into currency forwards or futures contracts and related options for the purpose of currency hedging. The Account may lend its portfolio securities to brokers, dealers and other financial institutions. This Account may be used as part of a fund of funds strategy. Among the principal risks (defined in Appendix A) of investing in the Account are:  Active Trading Risk  Derivatives Risk  Emerging Market Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk 6 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450  Liquidity Risk  Market Risk  Management Risk  Mid Cap Stock Risk  Securities Lending Risk  Small Company Risk  Risk of Being an Underlying Fund PGI has been the Accounts Sub-Advisor since its inception. An Accounts past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses. Total returns for the Accounts would be lower if such expenses were included. C alendar Year Total Returns (%) as of 12/31 each year (Class 1 Shares) The year-to-date return as of March 31, 2009 is -14.16% Highest return for a quarter during the period of the bar chart above: Q2 03 Lowest return for a quarter during the period of the bar chart above: Q3 08 -24.01 Average Annual Total Returns (%) For the periods ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Diversified International - Class 1 -46.22% 3.66% 1.51% Diversified International - Class 2 -46.37 MSCI ACWI Ex-US Index -45.53 2.56 1.95 Morningstar Foreign Large Blend Category Average -43.99 1.21 0.90 Class 1 shares began operations on May 2, 1994 and Class 2 shares began operations on January 8, 2007. The returns for Class 2 shares for the periods prior to January 8, 2007 are based on the performance of Class 1 shares adjusted to reflect the fees and expenses of Class 2 shares. The adjustment results in performance for such periods that is no higher than the historical performance of the Class 1 shares. Index performance does not reflect deductions for fees, expenses, or taxes. Fees and Expenses of the Account These fees and expenses do not include the effect of any sales charge, separate account expenses or other contract level expenses which may be applied at the variable life insurance or variable annuity product level. If such charges or fees were included, overall expenses would be higher and would lower the Accounts performance. Annual Account Operating Expenses (expenses that are deducted from Account assets) as a Percentage of Average Daily Net Assets For the year ended December 31, 2008 Class 1 Class 2 Management Fees 0.85% 0.85% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0 0 Total Annual Account Operating Expenses 1.01% 1.26% (1) Management Fees and Other Expenses have been restated to reflect expenses being deducted from current assets. Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 7 www.principalfunds.com Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The expenses shown below would not change, however, if you continued to hold all of your shares at the end of the periods shown. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your cost would be: Number of years you own your shares 1 3 5 10 Diversified International Account - Class 1 $103 $322 $558 $1,236 Diversified International Account - Class 2 128 400 692 1,523 8 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 E QUITY I NCOME A CCOUNT Sub-Advisor(s): Edge Asset Management, Inc. (Edge) Objective: The Account seeks to provide a relatively high level of current income and long-term growth of income and capital. Investor Profile: The Account may be an appropriate investment for investors who seek dividends to be reinvested for growth and who can accept fluctuations in the value of investments and the risks of investing in real estate investment trust (REIT) securities, below-investment grade bonds, or foreign securities. Main Strategies and Risks The Account invests primarily (normally at least 80% of its net assets (plus any borrowings for investment purposes)) in dividend-paying common stocks and preferred stocks. The Account usually invests in large cap stocks, which as of December 31, 2008 range between $0.5 billion and $406.1 billion, as defined by the S&P 500 Index, but may also invest in mid cap stocks, which as of December 31, 2008 ranged between $0.02 billion and $14.9 billion, as defined by the Russell Midcap Index. The Account may invest in fixed-income securities of any maturity, including investment grade corporate bonds, mortgage-backed securities, U.S. government securities, and asset-backed securities. The Account may also invest up to 20% of its assets in below-investment-grade fixed-income securities (sometimes called junk bonds) (rated BB or lower by S&P or Ba or lower by Moodys). The Account may purchase or sell U.S. government securities or collateralized mortgage obligations on a when-issued or delayed-delivery basis in an aggregate of up to 20% of the market value of its total net assets. The Account may invest up to 20% of its assets in real estate investment trust (REIT) securities. The Account may invest up to 25% of its assets in securities of foreign issuers. The Accounts investments may also include convertible securities, repurchase agreements, American Depositary Receipts (ADRs), Global Depositary Receipts (GDRs) and European Depositary Receipts (EDRs). In selecting investments for the Account, Edge looks for investments that provide regular income in addition to some opportunity for capital appreciation. Equity investments are typically made in value stocks currently selling for less than Edge believes they are worth. This Account may be used as part of a fund of funds strategy. The Account could purchase shares issued by an ETF to temporarily gain broad exposure to the equity market while awaiting purchase of underlying securities. The Account may lend its portfolio securities to brokers, dealers and other financial institutions. The Account is actively managed and prepared to invest in securities, sectors, or industries differently from the benchmark. Among the principal risks (defined in Appendix A) of investing in the Account are:  Equity Securities Risk  Exchange Rate Risk  Exchange-Traded Funds Risk  Fixed-Income Securities Risk  Foreign Securities Risk  High Yield Securities Risk  Liquidity Risk  Management Risk  Market Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Prepayment Risk  Real Estate Securities Risk  Securities Lending Risk  Risk of Being an Underlying Fund  U.S. Government Securities Risk  U.S. Government Sponsored Securities  Value Stock Risk Risk Edge has been the Accounts Sub-Advisor since its inception. Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 9 www.principalfunds.com An Accounts past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses. Total returns for the Accounts would be lower if such expenses were included. Calendar Year Total Returns (%) as of 12/31 each year (Class 1 Shares) The year-to-date return as of March 31, 2009 is -12.84% Highest return for a quarter during the period of the bar chart above: Q2 03 Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.89 Average Annual Total Returns (%) For the periods ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Equity Income Account - Class 1 -33.94% 1.53% 4.76% Equity Income Account - Class 2 -34.12 S&P 500 Index -37.00 -2.19 -1.38 S&P 500/Citigroup Value Index -39.22 -1.30 -0.25 Morningstar Large Value Category Average -37.09 -1.79 0.90 Performance reflects the performance of the predecessor fund. Class 1 shares began operations on April 28, 1998 and Class 2 shares began operations on May 1, 2001. The returns for Class 2 shares for the periods prior to May 1, 2001 are based on the performance of Class 1 shares adjusted to reflect the fees and expenses of Class 2 shares. The adjustment results in performance for such periods that is no higher than the historical performance of the Class 1 shares. Index performance does not reflect deductions for fees, expenses or taxes. Until December 16, 2005, when Standard & Poors changed the name of the index and its calculation methodology, the index was called the S&P 500/Barra Value Index. The additional indices are used to display the performance of the various asset classes used by the Account. Fees and Expenses of the Account These fees and expenses do not include the effect of any sales charge, separate account expenses or other contract level expenses which may be applied at the variable life insurance or variable annuity product level. If such charges or fees were included, overall expenses would be higher and would lower the Accounts performance. Annual Account Operating Expenses (expenses that are deducted from Account assets) as a Percentage of Average Daily Net Assets For the year ended December 31, 2008 Class 1 Class 2 Management Fees 0.55% 0.55% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund Fees and Expenses 0 0 Total Annual Account Operating Expenses 0.61% 0.86% (1) Management Fees and Other Expenses have been restated to reflect expenses being deducted from current assets. 10 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The expenses shown below would not change, however, if you continued to hold all of your shares at the end of the periods shown. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your cost would be: Number of years you own your shares 1 3 5 10 Equity Income Account - Class 1 $62 $195 $340 $ 762 Equity Income Account - Class 2 88 274 477 1,061 Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 11 www.principalfunds.com I NCOME A CCOUNT Sub-Advisor(s): Edge Asset Management, Inc. (Edge) Objective: The Account seeks to provide a high level of current income consistent with preservation of capital. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund, and who are willing to accept the risks associated with investing in junk bonds, foreign securities, and real estate investment trust (REIT) securities. Main Strategies and Risks Under normal circumstances, the Account invests primarily in a diversified pool of fixed-income securities including corporate securities, U.S. government securities, and mortgage-backed securities (including collateralized mortgage obligations), up to 35% of which may be in below investment-grade fixed-income securities (sometimes called junk bonds). The Account may also invest in convertible securities, preferred securities, and real estate investment trust (REIT) securities. The Account may also invest in securities denominated in foreign currencies and receive interest, dividends and sale proceeds in foreign currencies. The Account may invest in emerging market securities in an attempt to achieve its investment objective. The Account may engage in foreign currency exchange transactions for hedging or non-hedging purposes and may purchase and sell currencies on a spot (i.e. cash) basis, enter into forward contracts to purchase or sell foreign currencies at a future date, and buy and sell foreign currency futures contracts. The Account may enter into dollar roll transactions, which may involve leverage and purchase and sell interest rate futures and options. The Account may lend its portfolio securities to brokers, dealers and other financial institutions. The Account may use futures, options, swaps and derivative instruments to hedge or protect its portfolio from adverse movements in securities prices and interest rates. The Account may also use a variety of currency hedging techniques, including forward currency contracts, to manage exchange rate risk. The Account is actively managed and prepared to invest in securities, sectors, or industries differently from the benchmark. This Account may be used as part of a fund of funds strategy. During the fiscal year ended December 31, 2008, the average rating of the funds assets, based on market value at each month-end, were as follows (all ratings are by Moodys): 31.74% in securities rated Aaa 33.34% in securities rated Baa 2.02% in securities rated Caa 7.00% in securities rated Aa 3.78% in securities rated Ba 0.00% in securities rated Ca 14.36% in securities rated A 6.66% in securities rated B 0.01% in securities rated C 1.09% in securities not rated Among the principal risks (defined in Appendix A) of investing in the Account are:  Derivatives Risk  Emerging Market Risk  Exchange Rate Risk  Fixed-Income Securities Risk  Foreign Securities Risk  High Yield Securities Risk  Liquidity Risk  Management Risk  Market Risk  Portfolio Duration Risk  Prepayment Risk  Real Estate Securities Risk  Securities Lending Risk  Risk of Being an Underlying Fund  U.S. Government Securities Risk  U.S. Government Sponsored Securities Risk Edge has been the Accounts Sub-Advisor since its inception. 12 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 An Accounts past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses. Total returns for the Accounts would be lower if such expenses were included. Calendar Year Total Returns (%) as of 12/31 each year (Class 1 Shares) The year-to-date return as of March 31, 2009 is 0.96% Highest return for a quarter during the period of the bar chart above: Q2 03 Lowest return for a quarter during the period of the bar chart above: Q4 08 -4.21 Average Annual Total Returns (%) For the periods ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Income Account - Class 1 -3.47% 3.00% 5.00% Income Account - Class 2 -3.75 Citigroup Broad Investment-Grade Bond Index 7.02 5.11 5.86 Morningstar Intermediate-Term Bond Category Average -4.70 1.81 4.01 Performance reflects the performance of the predecessor fund. Class 1 shares began operations on May 7, 1993, and Class 2 shares began operations on November 6, 2001. The returns for Class 2 shares for the periods prior to November 6, 2001 are based on the performance of Class 1 shares adjusted to reflect the fees and expenses of Class 2 shares. The adjustment results in performance for such periods that is no higher than the historical performance of the Class 1 shares. Index performance does not reflect deductions for fees, expenses or taxes. Fees and Expenses of the Account These fees and expenses do not include the effect of any sales charge, separate account expenses or other contract level expenses which may be applied at the variable life insurance or variable annuity product level. If such charges or fees were included, overall expenses would be higher and would lower the Accounts performance. Annual Account Operating Expenses (expenses that are deducted from Account assets) as a Percentage of Average Daily Net Assets For the year ended December 31, 2008 Class 1 Class 2 Management Fees 0.50% 0.50% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0 0 Total Annual Account Operating Expenses 0.51% 0.76% Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 13 www.principalfunds.com Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The expenses shown below would not change, however, if you continued to hold all of your shares at the end of the periods shown. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your cost would be: Number of years you own your shares 1 3 5 10 Income Account - Class 1 $52 $164 $285 $640 Income Account - Class 2 78 243 422 942 14 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 L ARGE C AP B LEND A CCOUNT II Sub-Advisor(s): T. Rowe Price Associates, Inc. (T. Rowe Price) Objective: The Account seeks long-term growth of capital. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in an aggressively managed portfolio of common stocks, but who prefer investing in larger, established companies. Main Strategies and Risks The Account pursues its investment objective by investing primarily in equity securities of U.S. companies. Under normal circumstances, the Account invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations within the range of companies in the S&P 500 Index (as of the most recent calendar year end, this range was between approximately $0.5 billion and $406.1 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account may invest in some mid cap and other stocks that fall below the range of companies in the S&P 500 Index. The Account will generally remain fully invested (less than 5% cash reserves) and will have approximately the same industry weightings as compared to the S&P 500 Index. While the majority of assets will be invested in large-capitalization U.S. common stocks, small- (as of December 31, 2008 ranged between $0.01 billion and $3.3 billion) and mid-capitalization (as of December 31, 2008 ranged between $0.02 billion and $14.9 billion) stocks and foreign stocks (up to 25% of total assets) may also be purchased in keeping with Account objectives. Securities may be sold for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. The market capitalization of companies in the Accounts portfolio and the S&P 500 Index will change over time, and the Account will not automatically sell or cease to purchase a stock of a company it already owns just because the companys market capitalization grows or falls outside of the index range. T. Rowe Price uses a disciplined portfolio construction process whereby it weights each sector approximately the same as the S&P 500 Index. Individual holdings within each sector, and their weights within the portfolio, can vary substantially from the S&P 500 Index. T. Rowe Price generally purchases for the Account securities issued by companies in the S&P 500 Index, and therefore, its stock selection process will result in the purchase of both growth and value stocks. A team of T. Rowe Price equity analysts is directly responsible for selecting stocks for the Account. Analysts select stocks from the industries they cover based on rigorous fundamental analysis that assesses the quality of the business franchise, earnings growth potential for the company, and stock valuation. The Account seeks to take full advantage of the analysts focused expertise in their industries. A team of portfolio managers supervises the analysts and has the responsibility for the overall structure of the Account and coordinating Account investments. They also oversee the quantitative analysis that helps the analysts manage their industry-specific portfolios. In pursuing its investment objective, the Accounts management has the discretion to purchase some securities that do not meet its normal investment criteria, as described above, when it perceives an unusual opportunity for gain. These special situations might arise when T. Rowe Price believes a security could increase in value for a variety of reasons, including a change in management, an extraordinary corporate event, or a temporary imbalance in the supply of or demand for the securities. Futures and options contracts may be bought or sold for any number of reasons, including: to manage exposure to changes in interest rates and foreign currencies; as an efficient means of increasing or decreasing overall fund exposure to a specific part or broad segment of the U.S. or a foreign market; in an effort to enhance income; to protect the value of portfolio securities; and to serve as a cash management tool. Call or put options may be purchased or sold on securities, financial indices, and foreign currencies. Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 15 www.principalfunds.com The Account may lend its portfolio securities to brokers, dealers and other financial institutions. This Account may be used as part of a fund of funds strategy. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Account's assets in common stocks in an attempt to match or exceed the performance of the Account's benchmark index for performance.
